Exhibit 10(27)
 
SARA LEE CORPORATION
SHARE 2000 GLOBAL STOCK PLAN
 
1.  Plan.  The purpose of the Sara Lee Corporation Share 2000 Global Stock Plan
(the “Plan”) is to provide incentives to employees based upon the ownership and
performance of the common stock of Sara Lee Corporation (the “Corporation”).
Employees of the Corporation who are eligible to participate in the
Corporation’s 1995 Long-Term Incentive Stock Plan (or any predecessor or
successor plans) and the Corporation’s directors and officers may not
participate in the Plan.
 
2.  Limitation on Shares Available.    Subject to adjustment as provided in
Section 4 of the Plan, the maximum number of shares of common stock available
for all grants made under the Plan shall be 10,000,000. Shares of common stock
subject to options which, by reason of the expiration, cancellation, forfeiture
or other termination of such options prior to exercise, are not exercised shall
again be available for future grants.
 
3.  Administration of the Plan.    The Plan shall be administered by the
Compensation and Employee Benefits Committee (the “Committee”) of the Board of
Directors of the Corporation (the “Board”). The Committee shall, subject to the
terms of the Plan, select groups of eligible employees for participation in the
Plan and establish the terms and conditions of options granted under the Plan.
The Committee shall have the authority to interpret the Plan, establish rules
and regulations for the administration of the Plan and impose, incidental to the
grant of an option, conditions with respect to the grant. All such
interpretations, rules and regulations adopted by the Committee shall be
conclusive and binding on all parties. The Committee may delegate its authority
to interpret or administer all or part of the Plan to designated officers of the
Corporation.
 
4.  Adjustments for Changes in Capitalization.    The Committee shall make
appropriate adjustments to the number of shares available under the Plan, the
option exercise price and the number of shares subject to any option granted
under the Plan in order to give effect to any stock split, stock division,
merger, consolidation, reorganization, spin-off, liquidation or other similar
change in capitalization or event that occurs after the effective date of the
Plan.
 
5.  Effective Date and Term of Plan.    The Plan shall become effective on
August 28, 1997 (the “Effective Date”) and shall terminate on August 27, 2007,
unless terminated prior thereto by action of the Board. No further grants shall
be made under the Plan after termination, but termination shall not affect the
rights of any optionee under any grants made prior to termination.
 
6.  Amendments.    The Plan may be amended or terminated by the Board in any
respect and at any time, provided that such action shall not adversely affect
any rights or obligations with respect to any outstanding grants under the Plan.



--------------------------------------------------------------------------------

 
7.  Grants.    Eligible employees, as determined by the Committee, may be
granted a one-time option to purchase 100 shares of the Corporation’s common
stock. The option price per share of common stock purchasable upon the exercise
of any option granted pursuant to the Plan shall be the fair market value of a
share of common stock on the date of grant of such option. For purposes of the
Plan, the fair market value shall be determined by reference to the average of
the high and low quoted selling price per share in trading of the common stock
as reported in the New York Stock Exchange-Composite Transactions Tape on the
date of grant. All options granted hereunder shall be evidenced by a certificate
or other evidence of an option grant in a form approved by the Committee.
 
8.  Terms of Options.    The Committee shall establish the terms and conditions
of all options granted under the Plan, including the terms and conditions under
which an option may be exercised while the optionee is employed by the
Corporation and after termination of employment. No option shall be exercisable
more than ten years after the date of grant. No option granted under this Plan
shall be transferable other than by will, the laws of descent and distribution
or pursuant to any beneficiary designation procedures approved by the Committee.
Each option shall be exercisable during the optionee’s lifetime only by the
optionee or the optionee’s guardian, legal representative or similar person,
provided that evidence of such person’s identity and rights with respect to such
exercise are acceptable to the Committee. Except as permitted by this Section 4,
no option shall be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Any such attempt to
sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
any option hereunder shall be null and void and no person shall be entitled to
any rights hereunder by virtue of any attempted execution, attachment or similar
process.
 
9.  Change in Control.    Either in contemplation of or in the event that the
Corporation undergoes a Change in Control (as defined below) or is not the
surviving corporation in a merger or consolidation with another corporation, the
Committee may provide for appropriate adjustment (including acceleration of
vesting of options).
 
A “Change of Control” shall occur when:
 
(a) a “Person” (which term, when used in this Section 9, shall have the meaning
it has when it is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), but shall not include the Corporation, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation, or any corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of Voting Stock (as defined below) of the Corporation) is or becomes,
without the prior consent of a majority of the Continuing Directors of the
Corporation (as defined below), the Beneficial Owner (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of Voting Stock (as
defined below) representing twenty percent or more of the combined voting power
of the Corporation’s then outstanding securities; or



2



--------------------------------------------------------------------------------

 
(b) the stockholders of the Corporation approve a definitive agreement or plan
to merge or consolidate the Corporation with or into another corporation (other
than a merger or consolidation which would result in the Voting Stock
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or ultimate parent entity) more than fifty percent of the
combined voting power of the voting securities of the corporation or such
surviving or parent entity outstanding immediately after such merger or
consolidation), or to sell, or otherwise dispose of, all or substantially all of
the Corporation’s property and assets, or to liquidate the Corporation; or
 
(c) the individuals who are Continuing Directors of the Corporation (as defined
below) cease for any reason to constitute at least a majority of the Board.
 
The term “Continuing Director” means (i) any member of the Board who is a member
of the Board on August 28, 1997, or (ii) any person who subsequently becomes a
member of the Board whose nomination for election or election to the Board is
recommended or approved by a majority of the Continuing Directors. The term
“Voting Stock” means all capital stock of the Corporation which by its terms may
be voted on all matters submitted to stockholders of the Corporation generally.
 
10.  Foreign Employees.    Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may, in the judgment
of the Committee, be necessary or desirable to foster and promote achievement of
the purposes of this Plan and, in furtherance of such purposes, the Committee
may make such modifications, amendments, procedures, subplans and the like as
may be necessary or advisable to comply with provisions of laws in other
countries or jurisdictions in which the Corporation or its subsidiaries operates
or has employees.
 
11.  Miscellaneous.
 
(a) Restrictions on Shares. Notwithstanding any provision of the Plan to the
contrary, unless a registration statement under the Securities Act of 1933, as
amended, is in effect as to the shares purchasable under any option granted
under the Plan, no shares of common stock may be purchased under such option. In
addition, notwithstanding any provision of this Plan to the contrary, any option
granted under the Plan is subject to the condition that if at any time the
Corporation determines that the listing, registration or qualification of the
shares of common stock subject to such option upon any securities exchange or
under any law, the consent or approval of any regulatory body, or the taking of
any other actions necessary or desirable as a condition of, or in connection
with, the delivery of the shares thereunder, such shares shall not be delivered
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Corporation.
 
(b) No Right to Employment. Neither the Plan nor the grant of options hereunder
shall be construed as giving any employee any right to be retained in the employ
of the Corporation or any of its subsidiaries, divisions or affiliates.



3



--------------------------------------------------------------------------------

 
(c)  Governing Law.    The Plan shall be governed by and interpreted in
accordance with the laws of the State of Maryland.
 
(d)  Nature of Option.    The options granted under the Plan shall not be
treated as incentive stock options within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.
 
(e)  Withholding and Payroll Taxes.    The Corporation will withhold from any
amounts payable under this Plan all federal, state, foreign, city and local
taxes as shall be legally required.
 
(f)  Income Taxes.    Any taxes due on the grant or exercise of options granted
under this Plan are the sole responsibility of the employee to whom the option
is granted.
 
(g)  Effect on Other Plans or Agreements.    Payments or benefits provided to
any employee under any other stock, deferred compensation, savings, retirement
or other employee benefit plan are governed solely by the terms of such plan.



4